arguing that the parties have reached a settlement that resolves this
                matter in its entirety. Respondent City of Henderson has joined in this
                motion. Attached to appellant's motion is a stipulation to withdraw the
                appeal and cross-appeal, which was executed by all of the parties to this
                matter except for respondents/cross-appellants Nevada Tax Commission
                and Nevada Department of Taxation. In light of the stipulation between
                appellant and respondents Douglas County and the City of Henderson, we
                grant appellant's motion and dismiss this appeal as to those parties, with
                the parties to bear their own fees and costs.
                            While the Nevada Tax Commission and Department of
                Taxation did not sign this stipulation, appellant asserts that these parties
                signed the settlement agreement underlying the stipulation and a copy of
                the signed settlement agreement has been attached to appellant's motion
                to dismiss. Moreover, the time for opposing appellant's motion to dismiss
                has passed and the Nevada Tax Commission and Department of Taxation
                have not opposed that motion. We therefore grant appellant's motion and
                dismiss the appeal and cross-appeal as to appellant and respondent/cross-
                appellants Nevada Tax Commission and Department of Taxation. In light
                of the foregoing, this matter is hereby dismissed in its entirety.
                            It is so ORDERED.




                Douglas                                     Saitta



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                cc: Hon. James Todd Russell, District Judge
                     Norman J. Azevedo
                     Henderson City Attorney
                     Douglas County District Attorney/Minden
                     Attorney General/Las Vegas
                     Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A